IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs July 17, 2012

  STATE OF TENNESSEE v. CLARK BEAUREGARD WATERFORD, III

                 Appeal from the Criminal Court for Davidson County
                   No. 2010-C-2637    J. Randall Wyatt, Jr., Judge


                  No. M2011-02379-CCA-R3-CD - Filed May 30, 2013


The Defendant, Clark Beauregard Waterford, III, was indicted for first degree premeditated
murder. Following a jury trial, the Defendant was convicted of the lesser-included offense
of second degree murder and sentenced to forty years as a Range II, multiple offender. In
this appeal as of right, the Defendant contends (1) that the evidence was insufficient to
sustain his conviction for second degree murder; (2) that the trial court erred in deciding that
the Defendant’s two prior convictions for aggravated assault would have been admissible for
impeachment purposes if the Defendant had decided to testify at trial; and (3) that the trial
court erred by imposing the maximum sentence. Following our review, we affirm the
judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and N ORMA M CG EE O GLE, J., joined.

Dawn Deaner, District Public Defender; Jeffrey A. DeVasher, Assistant Public Defender (on
appeal); and J. Michael Engle, Assistant Public Defender (at trial), for the appellant, Clark
Beauregard Waterford, III.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Senior Counsel;
Victor S. Johnson, III, District Attorney General; Katrin Novak Miller and Brian Ewald,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                          OPINION

                                FACTUAL BACKGROUND
       At approximately 6:00 a.m. on May 11, 2010, Clayton Harris found the body of the
victim, Faye Burns, lying in a puddle of blood on her bedroom floor next to her bed. There
were significant amounts of blood on the bed, the floor, and the victim. By the time the
police arrived, the blood appeared to be “somewhat coagulated.” The victim’s shirt and bra
had been partially removed, exposing part of her breasts. The victim’s pants were still on,
but they had been “unbuttoned and unzipped.” The room appeared to be in disarray, as if
there had been some kind of struggle. Various objects had been knocked over, items were
scattered across the floor, and there was some broken glass on the floor. A knife and a glass
ashtray were found in the bedroom. The knife was clean and had no blood or fingerprints
on it. A change purse was also found in the bedroom, but it contained no money.

        In addition to the blood found in the victim’s bedroom, the police found blood stains
on the sink and toilet in the victim’s bathroom. A towel that appeared to be stained with
blood was found on the floor outside the bathroom. There were five red stains that appeared
to be blood on the wall of a staircase leading to the downstairs area of the victim’s apartment.
There were also two small stains that appeared to be blood on the front door of the apartment.
There was no evidence that anything had occurred in the downstairs portion of the apartment.
The police were unable to obtain any useful fingerprints inside the victim’s apartment. The
police did locate a receipt from a local Dollar General Store in an unused bedroom in the
apartment. The receipt was dated May 10, 2010, and time-stamped at 8:46 p.m.

        Mr. Harris testified that he was the victim’s boyfriend and that he spent most nights
at the victim’s apartment. According to Mr. Harris, the victim would drink until she was
intoxicated five or six days a week. Mr. Harris testified that when the victim got “full of
them drinks” she would “get to raising hell, playing loud ass music, and cursing, and picking
up things and throwing them.” Mr. Harris stated that when the victim became belligerent,
he would leave the apartment and return the next morning. Mr. Harris claimed that the
victim had previously scratched his neck and slammed his thumb in a door but that those
were the only times she had ever physically hurt him.

       Mr. Harris testified that on May 10, 2010, he received some money and gave the
victim fifty dollars. He and the victim ran some errands and did some shopping that morning
before returning to the victim’s apartment. Mr. Harris admitted that he “started getting high”
while at the apartment and that he had smoked crack cocaine that day. Mr. Harris believed
that the victim had also smoked cocaine that afternoon. The victim’s friend, Michael
Eubanks, came to the apartment and spent the afternoon with the victim and Mr. Harris. At
some point, the victim left to purchase a fifth of whisky. Mr. Harris testified that when the
victim returned, she drank “that whole fifth of [whisky] like it was water.”




                                              -2-
        According to Mr. Harris, sometime around 4:30 p.m. “all hell broke loose” and the
victim “started acting a fool and cussing” him and Mr. Eubanks, calling them “all kinds of
b---hes and hoes.” Mr. Harris testified that the victim took his cell phone and slung it at Mr.
Eubanks, “hit[ting] him upside the face.” Mr. Eubanks left shortly after that, around 5:00
p.m. A short time later, the victim kicked Mr. Harris out of the apartment. Mr. Harris told
the victim that he would be back the next morning to get his clothes. Mr. Harris testified that
there was no physical altercation between him and the victim and that he left when she told
him to. Mr. Harris then went to a friend’s house where he spent the night. The police later
confirmed that Mr. Harris had stayed with a friend that night.

        Mr. Eubanks testified at trial that he was a close friend of the victim and that he had
been at her apartment all day on May 10, 2010. Mr. Eubanks admitted that he sold crack
cocaine to Mr. Harris and that he and the victim would “just [get] high together.” Mr.
Eubanks claimed that he did not have any cocaine that day but had “smoked weed” instead.
Mr. Eubanks testified that the victim would get “a little belligerent” and “might get loud”
when she was drunk but that she had never assaulted him. Mr. Eubanks testified that he left
the victim’s apartment sometime after 5:00 p.m. Mr. Eubanks claimed that he did not leave
because the victim threw a cell phone at him. According to Mr. Eubanks, the victim “tossed”
the phone and “accidently hit [him] in the side of the head.” Mr. Eubanks testified that he
left because the victim was getting drunk but stated that she “was acting fine” when he left.

         Mr. Harris testified that the victim did not have a phone but that she called him around
9:00 p.m. that night from a number he did not recognize. The victim asked Mr. Harris to
come back to her apartment, but Mr. Harris said to her, “F--k you, b---h, I ain’t coming back
down there no more til in the morning [to] get my clothes.” Mr. Harris testified that the
victim continued to call him until 3:00 a.m. that morning, but he did not answer any more of
her phone calls. The next morning, Mr. Harris went to the victim’s apartment and found the
screen door and front door both unlocked. Mr. Harris went into the apartment and saw that
the bedroom light was on. He called for the victim and went upstairs to the bedroom when
he got no response. Mr. Harris saw the victim’s body and touched her chest to see if she was
still alive. Mr. Harris testified that he believed the victim was dead so he ran outside and
called 911. Mr. Harris waited outside for the police and then cooperated with their
investigation.

        Detective Johnny Crumby of the Metropolitan Nashville Police Department (MNPD)
testified that he was the lead investigator in this case. Det. Crumby interviewed Mr. Harris
and examined Mr. Harris’s cell phone. Det. Crumby testified that on May 10, 2010, Mr.
Harris received several phone calls between 9:22 and 9:55 p.m. from two phone numbers
belonging to the Defendant. Det. Crumby also testified that based upon the Dollar General
Store receipt found in the victim’s second bedroom, he retrieved the store’s video

                                               -3-
surveillance footage in hopes of seeing who the victim was with that night. Instead, the
footage showed the Defendant, wearing an orange reflective vest and with his hair styled in
a unique manner, making a purchase alone. Mr. Harris testified that he had never met the
Defendant, but the victim had talked about him. Mr. Eubanks testified that he had met the
Defendant at the victim’s apartment and that the victim “fed [the Defendant], housed him,
[and] clothed him.” Mr. Eubanks further testified that the victim let the Defendant stay at
her apartment “when he didn’t have [anywhere else] to go.”

        After the victim’s murder, the Defendant fled to Missouri. The Defendant was
eventually apprehended and returned to Tennessee. The Defendant waived his Miranda
rights and agreed to speak with Det. Crumby. During their conversation, the Defendant
asked Det. Crumby if “there [was] any such thing as self-defense in this state,” and Det.
Crumby responded that there was. The Defendant then told Det. Crumby that he had “been
a victim of some things before” and that several years earlier he had been kidnapped and
severely beaten by a woman. The Defendant told Det. Crumby that he did not “want that to
happen a second time.” The Defendant claimed that the victim was “very abusive to a
number of people” and that she had “victimized” him in the past. The Defendant told Det.
Crumby that he was taking a bath at the victim’s apartment when she became very upset
because he had accidentally used one of her towels and “then that’s when the altercation
began.” The Defendant claimed that the victim “confronted [him] as soon as [he] got out of
the bathtub” and that she “started throwing things and pulling that little knife.” Det. Crumby
asked the Defendant if he then “just defended [himself],” and the Defendant responded,
“right.” The Defendant told Det. Crumby that the evidence against him appeared “to be
irrefutable.”

       Det. Crumby testified that he did not know who owned the knife found in the victim’s
bedroom. Mr. Harris testified that he had never seen the knife before and that he did not
believe it belonged to the victim because she “wasn’t the type to carry [a] weapon around
with her.” Additionally, the victim’s daughter testified that her mother did not carry a knife
or any other weapon. The victim’s daughter also testified that her mother would carry her
money either in her bra or in a change purse that she would sometimes place in her bra. Det.
Crumby testified that he decided not to have any forensic tests performed on the blood and
DNA evidence found in the victim’s apartment after he interviewed the Defendant.

        Dr. John B. Davis, an expert in forensic pathology, testified that he performed an
autopsy on the victim. Dr. Davis determined that the victim was killed by a stab wound to
the left side of her neck. The wound “cut through the carotid artery . . . and also damaged
her esophagus.” Dr. Davis testified that severing the carotid artery “would be very bloody”
and that, due to the damage to the esophagus, the victim likely bled into the esophagus and
swallowed “quite a bit of blood.” Dr. Davis estimated that it took from a few minutes to

                                             -4-
thirty minutes for the victim to die from the stab wound. Dr. Davis testified it was possible
the victim could have survived had medical help been sought, but he noted that if no pressure
was applied to the wound, the victim would have suffered “a relatively short death.” A close
examination of the wound showed that the knife had been twisted before it was removed.


       The victim also suffered a small stab wound on her left arm and several incised
wounds on her left arm, neck, and breasts. Dr. Davis testified that he found two incised
wounds, approximately two inches long, on the underside of each of the victim’s breasts. Dr.
Davis testified that the victim’s breasts were large and that the area where the wounds were
located would not normally be exposed. Dr. Davis explained that the victim’s shirt and bra
would have to be removed and her breasts would have to be “lifted” in order for the incised
wounds to be made at that location. Dr. Davis testified that he found no holes in the victim’s
clothing. The victim also suffered blunt force trauma injuries to the left side of her head and
abrasions on her nose. Dr. Davis testified that these injuries were consistent with the victim
having struck her head on a hard object or being struck in the head with a hard object. Dr.
Davis further testified that it was possible the victim had been knocked unconscious.

        Dr. Davis testified that the knife found in the victim’s bedroom could have cause her
stab and incised wounds, including the fatal wound to her neck. Dr. Davis opined that all of
the victim’s wounds were inflicted around the same time. Dr. Davis further opined that the
fact that the blood was centered on the left side of the victim’s bed and the floor was
consistent with the victim having been lying down on the bed when she was stabbed in the
neck. Dr. Davis noted that there were no defensive wounds on the victim’s hands. The
victim had both alcohol and cocaine in her blood at the time of her death. Dr. Davis testified
that the victim’s blood alcohol content was .28 percent, over three times the legal limit for
driving in Tennessee.

        Based upon the foregoing evidence, the jury convicted the Defendant of the lesser-
included offense of second degree murder. Following a sentencing hearing, the trial court
sentenced the Defendant as a Range II, multiple offender, to a sentence of forty years. The
trial court placed great weight the Defendant’s extensive criminal history which included
prior convictions for burglary, rape, attempted rape, two aggravated assault convictions,
reckless endangerment involving a deadly weapon, and three convictions for failure to
register as a sex offender. The trial court also noted that the Defendant used a deadly weapon
during the commission of the offense and that the Defendant was on probation when the
offense was committed. The trial court concluded that these factors outweighed any possible
mitigating factors.

                                         ANALYSIS

                                              -5-
                                I. Sufficiency of the Evidence

       The Defendant contends that the evidence was insufficient to sustain his conviction
for second degree murder. The Defendant argues that the State failed to establish his identity
as the perpetrator of the crime because it did not present any physical evidence to “directly
implicate [him] in the victim’s death.” The Defendant also argues that the evidence
established that he acted in self-defense. Alternatively, the Defendant argues that the
evidence showed that he acted in a state of passion produced by adequate provocation;
therefore, he was guilty of voluntary manslaughter rather than second degree murder. The
State responds that the Defendant’s identity as the perpetrator was established by
circumstantial evidence and his statements to Det. Crumby. The State further responds that
the evidence contradicted the Defendant’s claim he acted in self-defense and that it was
within the prerogative of the jury to reject his claim. The State also responds that the jurors
were properly instructed on the difference between second degree murder and voluntary
manslaughter and that the evidence was sufficient to support their verdict of second degree
murder.

        An appellate court’s standard of review when the defendant questions the sufficiency
of the evidence on appeal is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This
court does not reweigh the evidence; rather, it presumes that the jury has resolved all
conflicts in the testimony and drawn all reasonable inferences from the evidence in favor of
the State. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in
testimony, and the weight and value to be given to evidence were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Id.; State v. Tuggle, 639 S.W.2d 913,
914 (Tenn. 1982). “This [standard] applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of [both] direct and circumstantial evidence.”
State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). The duty of this
court “on appeal of a conviction is not to contemplate all plausible inferences in the
[d]efendant’s favor, but to draw all reasonable inferences from the evidence in favor of the
State.” State v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).

      Second degree murder is statutorily defined as the “knowing killing of another.”
Tenn. Code Ann. § 39-13-210(a)(1). A person acts knowingly with respect to the result of

                                              -6-
the person’s conduct “when the person is aware that the conduct is reasonably certain to
cause the result.” Tenn. Code Ann. § 39-11-302(b). The identity of the perpetrator “is an
essential element of any crime.” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006). The
perpetrator’s identity “may be established solely on the basis of circumstantial evidence.”
State v. Lewter, 313 S.W.3d 745, 748 (Tenn. 2010).

        We conclude that the evidence was more than sufficient for the jury to conclude that
the Defendant perpetrated the victim’s murder. It was established at trial that the victim
knew the Defendant and that she gave him food and clothes in addition to letting him stay
at her apartment whenever he needed to. A receipt from a local Dollar General Store was
found in the victim’s apartment time-stamped for 8:56 p.m. on May 10, 2010. Video
surveillance footage showed the Defendant, distinctively dressed, making a purchase at the
Dollar General Store that night. The victim called Mr. Harris several times from phone
numbers belonging to the Defendant between 9:22 and 9:55 p.m. that night. The Defendant
fled the state the day after the victim’s murder. The Defendant admitted to Det. Crumby that
he had been in the victim’s apartment on the night of May 10, 2010, and that an “altercation”
had occurred between the two of them. When asked if he “just defended [himself],” the
Defendant responded, “right.” Based upon the foregoing evidence, we conclude that the
Defendant’s contention that the State failed to establish his identity as the perpetrator of the
offense is without merit.

        The Defendant next argues that the evidence established that he acted in self-defense.
Tennessee law provides that a person may use deadly force in self-defense when that person
has a reasonable belief, based upon reasonable grounds, that there is an imminent, real danger
of death or serious bodily injury. Tenn. Code Ann. § 39-11-611(b)(2). It is well established,
under Tennessee law, “that whether an individual acted in self-defense is a factual
determination to be made by the jury as the sole trier of fact.” State v. Goode, 956 S.W.2d
521, 527 (Tenn. Crim. App. 1997) (citing State v. Ivy, 868 S.W.2d 724, 727 (Tenn. Crim.
App. 1993)).

        The Defendant told Det. Crumby that he got into an “altercation” with the victim after
she discovered he had mistakenly used one of her bath towels. The Defendant claimed that
the victim became very upset, started throwing things at him, and “pulling that little knife.”
However, the evidence presented at trial contradicted the Defendant’s claim. Mr. Harris
testified that he had never seen the knife found in the victim’s bedroom, and both he and the
victim’s daughter testified that the victim did not carry a knife with her. Dr. Davis testified
that the victim had no defensive wounds on her hands and that she suffered blunt force
trauma to her head which possibly rendered her unconscious. Dr. Davis further testified that
the victim suffered incised wounds on the underside of both her breasts which required that
her shirt and bra be partially removed. Dr. Davis also opined, based upon the location of the

                                              -7-
blood in the victim’s bedroom, that the victim had been lying on the bed when she was fatally
stabbed in the neck. Based upon the evidence presented at trial, it was well within the
province of the jury to reject the Defendant’s claim of self-defense. Accordingly, we
conclude that this issue is without merit.

       The Defendant also contends that the proof established that he committed voluntary
manslaughter rather than second degree murder. Voluntary manslaughter is defined as “the
intentional or knowing killing of another in a state of passion produced by adequate
provocation sufficient to lead a reasonable person to act in an irrational manner.” Tenn.
Code Ann. § 39-13-211(a). The trial court instructed the jury on the lesser-included offense
of voluntary manslaughter as well as the distinction between voluntary manslaughter and
second degree murder. It is a jury question whether a knowing killing constituted second
degree murder or voluntary manslaughter. State v. Williams, 38 S.W.3d 532, 539 (Tenn.
2001) (citing State v. Johnson, 909 S.W.2d, 461, 464 (Tenn. Crim. App. 1995)). Again, it
was well within the province of the jury to reject the Defendant’s claim that he killed the
victim after she attacked him. Accordingly, we conclude that the evidence was sufficient to
sustain the Defendant’s conviction for second degree murder.

                   II. Defendant’s Prior Aggravated Assault Convictions

        The Defendant contends that the trial court erred by ruling that his prior convictions
for aggravated assault would have been admissible for impeachment purposes had he chosen
to testify at trial. The Defendant argues that the probative value of these convictions on the
Defendant’s credibility was outweighed by their unfair prejudicial effect on the substantive
issues due to the similarity between the aggravated assault convictions and the charged
offense of first degree premeditated murder. The State responds that the Defendant’s
convictions for aggravated assault were sufficiently dissimilar to the indicted charge of first
degree premeditated murder that their probative value as to credibility was not outweighed
by their unfair prejudicial effect on the substantive issues.

       Prior to trial, the State filed a notice of intent to use convictions for impeachment
purposes listing ten of the Defendant’s prior convictions. The Defendant filed a “motion for
determination of convictions for impeachment” in response. The trial court held a pretrial
hearing at which it reviewed all of the Defendant’s prior convictions. The trial court limited
the State to using only the Defendant’s convictions for rape, attempted rape, and aggravated
assault as impeachment evidence. Defense counsel raised the issue with the trial court again
during the State’s case-in-chief. Defense counsel objected to the use of the rape and
attempted rape convictions given that the victim’s shirt and bra had been partially removed,
and the trial court altered its initial ruling to limit the State to using only the Defendant’s
convictions for aggravated assault. At no point did the Defendant object to the use of the

                                              -8-
aggravated assault convictions on the grounds that they were substantially similar to the
charged offense. The Defendant subsequently decided not to testify at trial.

        Tennessee Rule of Evidence 609 allows a witness to be impeached by evidence of a
prior criminal conviction so long as the convicting offense was a felony or a crime involving
dishonesty or false statement. Tenn. R. Evid. 609(a). Evidence of a conviction is not
admissible if “a period of more than ten years has elapsed between the date of release from
confinement and commencement of the action or prosecution.” Tenn. R. Evid. 609(b).
When the witness to be impeached is the defendant in a criminal prosecution, “the State must
give the accused reasonable written notice of the impeaching conviction before trial, and the
court upon request must determine that the conviction’s probative value on credibility
outweighs its unfair prejudicial effect on the substantive issues.” Tenn. R. Evid. 609(a)(3).
A trial court’s ruling on the admissibility of a prior conviction for impeachment purposes is
reviewed on appeal under an abuse of discretion standard. State v. Waller, 118 S.W.3d 368,
371 (Tenn. 2003).

        Violent felonies “reflect on the moral character of a witness” and are “not usually
without probative value.” State v. Blanton, 926 S.W.2d 953, 960 (Tenn. Crim. App. 1996).
Additionally, the “mere fact a prior conviction of the accused is identical or similar in nature
to the offense for which the accused is being tried does not, as a matter of law, bar the use
of the conviction to impeach the accused as a witness.” State v. Baker, 956 S.W.2d 8, 15
(Tenn. Crim. App. 1997). However, there is a danger “that jurors will erroneously utilize
[an] impeaching conviction as propensity evidence” when the impeaching conviction is
“substantially similar to the crime for which the defendant is being tried.” State v. Mixon,
983 S.W.2d 661, 674 (Tenn. 1999). Here, there was nothing in the record to suggest that the
Defendant’s prior convictions for aggravated assault were substantially similar to the charged
offense of first degree premeditated murder in any way except for the fact that each offense
was a crime involving violence. Absent any evidence that the crimes were substantially
similar, we will not overturn the trial court’s ruling. See State v. Burl Lakins, No. 32, 1991
WL 84947, at *3 (Tenn. Crim. App. May 24, 1991) (holding that a prior conviction for
second degree murder could be used to impeach the defendant in a prosecution for
aggravated assault). Therefore, we conclude that this issue is without merit.

                                        III. Sentencing

       The Defendant contends that the trial court erred by imposing a forty-year sentence,
the maximum possible for a Range II, multiple offender. The Defendant argues that the trial
court failed to apply several mitigating factors and that the sentence was greater than that
deserved for the offense. The State responds that the trial court imposed a sentence



                                              -9-
consistent with the principles and purposes of the Criminal Sentencing Reform Act of 1989
(Sentencing Reform Act).

        Appellate courts are to review “sentences imposed by the trial court within the
appropriate statutory range . . . under an abuse of discretion standard with a presumption of
reasonableness.” State v. Bise, 380 S.W.3d 682, 709 (internal quotation marks omitted). A
sentence will be upheld “so long as the statutory purposes and principles [of the Sentencing
Reform Act] . . . have been properly addressed.” Id. at 706. If this is true, this court may not
disturb the sentence even if a different result were preferred. State v. Carter, 254 S.W.3d 335
(Tenn. 2008). Even if the trial court has misapplied an enhancement or mitigating factor, the
sentence will be upheld if “there are other reasons consistent with the purposes and principles
of sentencing, as provided by statute . . . .” Bise, 380 S.W.3d at 706. On appeal, the burden
is on the defendant to show that the sentence is improper. Tenn. Code Ann. § 40-35-401(d),
Sentencing Comm’n Cmts.

        The Sentencing Reform Act was enacted in order “to promote justice” by ensuring
that every defendant “be punished by the imposition of a sentence justly deserved in relation
to the seriousness of the offense.” Tenn. Code Ann. § 40-35-102. In order to implement the
purposes of the Sentencing Reform Act, trial courts must consider several sentencing
principles. The sentence imposed for an offense “should be no greater than that deserved for
the offense committed” and “should be the least severe measure necessary to achieve the
purposes for which the sentence is imposed.” Tenn. Code Ann. § 40-35-103(2), (4).
Sentences involving incarceration “should be based on the following considerations:”

       (A) Confinement is necessary to protect society by restraining a defendant who
       has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective deterrence
       to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant.

Tenn. Code Ann. §40-35-103(2). Trial courts should consider the “potential or lack of
potential for the rehabilitation or treatment of the defendant” when “determining the sentence
alternative or length of a term to be imposed.” Tenn. Code Ann. §40-35-103(5).

      Here, the trial court imposed the maximum sentence within the appropriate statutory
range. The trial court entered a detailed sentencing order examining both the State’s

                                              -10-
proposed enhancement factors and the Defendant’s proposed mitigating factors. The trial
court placed great weight on the fact that the Defendant had an extensive history of criminal
convictions including convictions for burglary, rape, attempted rape, aggravated assault,
reckless endangerment involving a deadly weapon, and failure to register as a sex offender.
The trial court also considered the fact that the Defendant was on probation when he
committed this offense and that he used a deadly weapon in the commission of the offense.
The trial court examined all of the Defendant’s proposed mitigating factors but found that
only one mitigating factor applied, that the Defendant had attempted to be a model inmate.
The trial court concluded that this factor was greatly outweighed by the enhancement factors.
The record before us shows that the trial court fully considered the purposes and principles
of the Sentencing Reform Act. Accordingly, we affirm the trial court’s sentencing decision.

                                      CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgment of the
trial court is affirmed.




                                                   _________________________________
                                                   D. KELLY THOMAS, JR., JUDGE




                                            -11-